705 F.2d 799
113 L.R.R.M. (BNA) 2517, 97 Lab.Cas.  P 10,076
NATIONAL LABOR RELATIONS BOARD, Petitioner,andInternational Ladies' Garment Workers' Union, AFL-CIO, Intervenor,v.LIMESTONE APPAREL CORPORATION, Respondent.
No. 81-1693.
United States Court of Appeals,Sixth Circuit.
Oct. 29, 1982.

Petition to Enforce an Order of the National Labor Relations Board.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Jacob Oliner, Oliner & Oliner, New York City, for respondent.
Before LIVELY, KRUPANSKY and WELLFORD, Circuit Judges.

ORDER

1
This cause comes before the Court upon the motion of the intervenor, International Ladies' Garment Workers' Union, for an order enforcing the order of the National Labor Relations Board in Limestone Apparel Corp., 255 NLRB No. 101 (1981), and for an order awarding punitive damages and double costs against the respondent company.


2
The Court has considered the motion and the briefs of the Board and the intervenor.  It is noted that the respondent has not filed a brief on the merits nor has it responded to the instant motion.  Finding the motion for enforcement of the Board's order to be well taken,


3
It is ORDERED that the motion be, and it hereby is, granted, and the Clerk shall enter a judgment enforcing in its entirety the order of the Board.  It is further ORDERED that the intervenor union recover from the respondent double the costs of this action;  Rule 38, Federal Rules of Appellate Procedure.  That part of the motion seeking punitive damages is hereby denied.